OFFICE   OF   THE   Al-i-ORNEY    GENERAL   dF   TEXAS
                         AUSTIN
        ul3.ttileoceupRttin~kxhereinlcv5l?don 05l
        &all be two llrldtll~~trarsp~Gent
        (2 3/4tI)of the lmrket YRlUO or RalQ oil
        iha&&    t31e market wt3uC thereof is 5x1at-
        ccss ef ClIlc DoLlar ($1) per baTol of mrty-
        fat (42) sta c dzr d @ lio ns. l * e


         The present law was bdd to be constitutionalby a@
C-mu-tof Civil Appeals (at Auet5n) in the ease of Truotoe8of
COOL'S L5atateY.SllRpprua, 80 6. 8. (2d)3.026(wr5toferlvr
deztlod),ad by the Supreme Court of the United 8tute8 5.13
                                                         thee
ease cf Sanrisc v. Sheppati,2LW tl*S. 33, It?S. Ct. 10, 81
L Ma 25
          barrels ~~~Inotnore     UXUI ~CU (Y))b&t~dls
          averaged over the prwebing      thirty (30) wn-
          secutive days of three cents (3f) per barrel
          of forty-two stanQurQgallons. Provided, how-
          ever, that   the occupation  tax herein levied On
          such oil shall be three per cent (3$) of the
          market value of said 00     whenever the marlrot
          value  thereof is in excess of One Dollar
          ($Loo)   per barrel of forty-two     (42) standnml
          gallons.

               W(4).    Provided,  however, there Is levied
          an occupation    tax on oil prcduoed withln this
          State frm   any sell producing not more than
          five (6) barrels, averaged Over the preooeding




         lwreareearraot8erp-5Iltl8e~ae~
colae5Qerat;ion,
              bat 80 da rmt bsmlve they culnd pou58ly ar-
ieat imy qperrt5on
                 of con*t5,tat5oMl1ty.
         weoaa~'Uledtu8t~eotollotrr)                      me*re-
8ait iu  lev5es an oo~afiots tax of 8 8/d+ peebqrd          (or
       of talemAr&t vqu l&en elm slor#t~8alul~,~~-5a0~
8 s/cilr
or $5.00 per bwrea) on ttd proaaet5on0P ofi prmbrosd fro8
aDyandiUo5lrelL185nt+5u8tvete        8at~u&errtrrw’1t8at~
yea 84~.&boat .wwald Zw aa 0-8   ti.013tax .en the proQaat5oa
oroilanthebu58ofs~~fu~tuwtcWp~~




                                                      /
         The only poesib const5tut5oaalqueetiao t&at re can
8~ 5~ *his owe 56 whether or not t&e 88arg5ng Of tlds fsr 5n
-went     amounts per bW'rf& +5epend$ng  on ~$heelm of the
well, is hosed upon a reasonable classit%xMon.     If it 59 not
a rcmxmablc classificzitioa it cxmld be in violationof
Scotions 1 .an&2, Article VUX, Conatltutlonof Tess, EUU.I
the 14th k3ezxkimtof t3c c;onstitution of the United States.
See   1, Art.     VU&        CmstitutAwt      of Teras,    sayst

                   *Tasatfcn      shall bc equal and ux~IfWtm.~
           Sec.    2, Art.      VIll,    Constitution     of Texas,   says,

                *All occupation  faxes shall bo oqnal
          andunitoxmupcn     the some claesofsub-
          jects rith.lntiielinitsof the crutlm-lty
          levyhgtheta.x***
           nte~4t8hlen~tor                   ttle&t5tu~ostrmual~
8siaM    5n.port, aqyw
               8X08tatem?mllmakeot-~
          l8wwhla?Admll8beAgea4l@prwila&eoor
          awman5t5ea Of dt5uae or t&e mt5teQ 8ta$eef




           8~b8l5ewestlmtt8eaotaket~8tate~wlUU!to~
t8ett858me8ootuteupr        -08s~atb
UJacit       Aa Iearly
                    WilLa ti ueet5m




                                         o r leeeew-ftdo
             l5e8naofeem lerLaat?nmby-~~~
             o c 4 a o p a t5Quta u lb     l a t*

                     wtito p 5mq m0?tM o eo u r t~
r
         ttlo tLttcrilptcdclosdflcatlco.    Sf there is a
         reaoonablcbasis,     or, to oxptws it atme
         ently, If it cannot be raid that the Lo@3ln-
         turcactcaQrbitmrlly,         tbccourtsdll mt
         intorfcro.* * o*
         ln t&a reecnt case of Mtf Yor: Ibpfd Trqdt Co+
o.Cityofsh3wxOrk. 303u. as739 #si.ct.~lJ            lt:we
o~nteaul~ that tbc We8 York City ordituume,known as a
umiil Lau, levyinp,lafrQnchlse fscisc trlx on public utlll-

                          Ilh'aIwbeEee&~8upNIpB~
                         dmatltttldootaakea~e
-tIeat          aadd